Citation Nr: 0703229	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bipolar effective 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1994 through 
September 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for bipolar 
effective disorder, also claimed as depression.  At her 
September 2005 hearing, the veteran discussed treatment 
dating back to 1997.  She stated that all of her treatment 
was provided by VA, but that she was referred out to a 
private physician, Dr. Louigie (and possibly Dr. Sun), for 
prenatal care.  She stated that she discussed her depression 
with her prenatal physician.  These records do not appear in 
the claims folder.  

In addition, there is a prescription slip indicating VA 
treatment for bipolar disorder dated September 2005 in the 
claims folder, but treatment records are only provided 
through March 2003.  Also, the available service medical 
records show that in her August 1997 Report of Medical 
History, prior to her discharge, the veteran reported 
treatment in the mental health unit with Doctors Cooper and 
Weinred.  There are, however, no records from the mental 
health unit in the claims folder.  Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the veteran to obtain 
all relevant VA treatment records and service medical records 
and associate them with her claims folder.  Because there 
appear to be gaps in the treatment records currently in the 
claims folder, a remand is required to complete the record.



Also, the veteran has not been afforded a VA examination 
despite medical evidence of a current mental disability, as 
well as evidence of treatment in service in a mental health 
clinic.  In particular, the VA treatment records show 
treatment for bipolar disorder.  The most recent evidence is 
the September 2005 VA prescription slip stating, "this 
veteran has a [diagnosis] of Bipolar Disorder and is taking 
meds for that condition."  The veteran contends that the 
initial manifestation of her mental disorder followed a fall 
in service at which time she struck her head.  The service 
medical records show treatment in April 1995 after the 
veteran slipped on the ice and hit the back of her head.  In 
February 1996, the veteran was treated following an apparent 
domestic assault.  And, as discussed above, she was treated 
at some time in service in the mental health unit.  Because 
there is evidence of a current disability, evidence of 
symptoms in service, and a suggested connection between the 
two, but not enough evidence to decide the claim, a medical 
examination is warranted under 38 C.F.R. § 3.159(d) to 
determine the current nature of her disability and its 
etiology.  As such, a remand is required.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c) by obtaining all relevant 
records regarding VA psychological 
treatment, and obtaining all service 
medical records, including prenatal 
treatment reports, as well as all 
treatment from the mental health unit in 
service.  All records obtained should be 
associated with the claims folder.

3.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for a psychiatric 
disorder since her release from service.  
These records should include those referred 
to above from Dr. Louigie and Dr. Sun (in 
the event he is a private provider). After 
securing the necessary release, the RO 
should obtain these records.

4. Once the above development is complete, 
the veteran should be afforded a VA 
psychological examination to determine the 
current nature of her mental disability, 
as well as to obtain an opinion as to the 
etiology of any disability diagnosed.  The 
complete claims folder should be provided 
to the examiner for review.  The examiner 
is asked to provide a current diagnosis, 
as well as render an opinion regarding the 
etiology of the veteran's mental disorder 
by addressing the following question:  is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's mental disorder initially 
manifested during service, including as 
secondary to the veteran's April 1995 
cranial trauma?  A complete rationale 
should be provided for any opinion 
expressed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


